
	

114 HR 3194 IH: Further Independence of Religion for Security and Tolerance Freedom Act of 2015
U.S. House of Representatives
2015-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3194
		IN THE HOUSE OF REPRESENTATIVES
		
			July 23, 2015
			Mr. Ellison (for himself and Mr. Cicilline) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To protect and promote international religious freedom.
	
	
 1.Short titleThis Act may be cited as the Further Independence of Religion for Security and Tolerance Freedom Act of 2015 or the FIRST Freedom Act. 2.Findings; sense of Congress (a)FindingsCongress finds the following:
 (1)Many of our Nation’s founders fled religious persecution and placed great importance on religious freedom. President George Washington summed up the prevailing view of our founders when he wrote, in 1793, in this Land of equal liberty it is our boast, that a man’s religious tenets will not forfeit the protection of the Laws.
 (2)In 1791, the First Amendment to the Constitution was ratified, enshrining freedom of religion as the First Freedom of all Americans and becoming an inspiration to people all over the world who struggle to throw off the yoke of religious persecution.
 (3)Throughout our Nation’s history, the United States has sought to protect and promote fundamental human rights, including religious freedom, in the United States and throughout the world.
 (4)After World War II, under Eleanor Roosevelt’s leadership, the United States spearheaded the ratification of the Universal Declaration of Human Rights, adopted at Paris December 10, 1948, which recognized freedom of religion as a fundamental right of all people. Article 18 of that treaty states Everyone has the right to freedom of thought, conscience and religion; this right includes freedom to change his religion or belief, and freedom either alone or in community with others and in public or private, to manifest his religion or belief in teaching, practice, worship and observance..
 (5)The International Covenant on Civil and Political Rights, adopted at New York December 16, 1966, and which was ratified by the United States in 1992, states, Everyone shall have the right to freedom of thought, conscience and religion. This right shall include freedom to have or to adopt a religion or belief of his choice, and freedom, either individually or in community with others and in public or private, to manifest his religion or belief in worship, observance, practice and teaching..
 (6)Since the enactment of the International Religious Freedom Act of 1998 (Public Law 105–292), referred to in this section as IRFA, which established the Department of State’s Office on International Religious Freedom, the Ambassador at Large for International Religious Freedom, and the United States Commission on International Religious Freedom (referred to in this section as USCIRF), the state of religious freedom throughout the world has significantly worsened.
 (7)In section 2(a)(4) of IRFA (2 U.S.C. 6401(a)(4)), Congress stated, More than one-half of the world’s population lives under regimes that severely restrict or prohibit the freedom of their citizens to study, believe, observe, and freely practice the religious faith of their choice..
 (8)According to Rising Tide of Restrictions on Religion, the most recent report of the Pew Research Center’s Forum on Religion & Public Life, three-quarters of the world’s population lives in countries in which restrictions on religion were high or very high.
 (9)According to the 2014 USCIRF Annual Report, The past 10 years have seen a worsening of the already-poor religious freedom environment in Pakistan, a continued dearth of religious freedom in Turkmenistan, backsliding in Vietnam, rising violations in Egypt before and after the Arab Spring, and Syria’s decent [sic] into sectarian civil war with all sides perpetrating egregious religious freedom violations..
 (10)Under section 402 of IRFA (22 U.S.C. 6442), the President is required to designate a country as a country of particular concern (referred to in this section as CPC) if the government of the country has engaged in or tolerated systematic, ongoing and egregious violations of religious freedom.
 (11)According to the 2015 USCIRF Annual Report, since October 1999, when the first countries were designated as CPCs, the list has been largely unchanged. Of the nine countries designated as CPCs in July 2014, most had been named as CPCs for over a decade … Since IRFA’s inception, only one country has been removed from the State Department’s CPC list due to diplomatic activity.. This track record calls into serious question the utility of the CPC mechanism and the utility of IRFA to improve the state of religious freedom throughout the world.
 (12)The United States has a long tradition of providing safe haven to refugees, including members of religious minority groups and those fleeing religious persecution. Following the international community’s tragic failure to shelter Jewish refugees fleeing the Nazi genocide, the United States played a leadership role in establishing the international legal regime for the protection of refugees. Since that time, the American people have generously welcomed millions of refugees fleeing war and totalitarian regimes, and the United States traditionally accepts at least 50 percent of resettlement cases handled by the Office of the United Nations High Commissioner for Refugees (referred to in this section as UNHCR).
 (13)According to the 2014 UNHCR Global Trends Report, more than 59,500,000 people were forcibly displaced in 2014—
 (A)which is equal to 1 displacement for every 122 people worldwide; (B)which is the most displacements in a year in recorded history;
 (C)including— (i)38,200,000 individuals who were internally displaced within their own country;
 (ii)19,500,000 refugees; and (iii)1,800,000 asylum-seekers;
 (D)many of whom were victims of serious human rights violations, including religious persecution; and (E)many are whom are members of vulnerable populations, including religious minorities.
 (14)The ongoing conflict in Syria has led to the world’s worst ongoing humanitarian crisis and worst refugee crisis since World War II. More than 50 percent of Syria’s 23,000,000 people have been forcibly displaced from their homes and, as of 2015, 20 percent of the world’s refugees are Syrians. UNHCR is seeking to resettle 130,000 Syrian refugees during 2015 and 2016, with a particular focus on vulnerable individuals such as religious minorities. Although the United States traditionally accepts at least 50 percent of UNHCR resettlement cases, the United States has only accepted approximately 800 Syrian refugees since the beginning of the Syrian conflict, which is an unacceptably low number.
 (15)There are several steps that would facilitate the efforts of the United States Government to protect and provide safe haven to refugees from religious persecution. The 2015 USCIRF Annual Report recommends that Congress work to provide the President with permanent authority to designate as refugees specifically-defined groups based on shared characteristics identifying them as targets for persecution on account of race, religion, nationality, membership in a particular social group, or political opinion.
 (16)The United States Government has limited tools to hold accountable the perpetrators of religious freedom violations. Section 604 of IRFA added section 212(a)(2)(G) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(2)(G)), which made foreign government officials who commit particularly severe violations of religious freedom inadmissible to the United States, but it has only been applied once, to deny entry to Narendra Modi, who was Chief Minister of Gujarat, India. In its 2015 Annual Report, USCIRF recommends that the State Department: Make greater efforts to ensure foreign government officials are denied entry into the United States due to their inadmissibility under U.S. law for their responsibility for religious freedom violations abroad.. The effectiveness of this law is also limited because it does not apply to non-state actors, such as international terrorists, and it can only be used to deny entry to a perpetrator who has not yet arrived in the United States, not to deport a perpetrator who has already entered the country.
 (17)In the 2015 USCIRF Annual Report, USCIRF recommended that the United States Government should call for or support a referral by the UN Security Council to the International Criminal Court to investigate ISIL violations in Iraq and Syria against religious and ethnic minorities, following the models used in Sudan and Libya, or encourage the Iraqi government to accept ICC jurisdiction to investigate ISIL violations in Iraq after June 2014. Given the weakness of the international criminal justice system, particularly that an ICC referral is subject to a UN Security Council veto, the United States Government should have the ability to prosecute members of ISIL in United States courts for crimes against humanity, including religious persecution.
 (18)Under United States law, it is a crime for a non-United States national to commit genocide, torture, terrorism, or several other violations of the law of nations, but it is not a crime under United States law to commit crimes against humanity, including religious persecution. Since the United States Government is unable to prosecute perpetrators of these crimes, many foreign war criminals have found safe haven in this country.
 (19)In 2006, the United States Government learned that Marko Boskic, a man who participated in the Srebrenica massacre in the Bosnian conflict, was living in Massachusetts. Rather than charging him with crimes against humanity, or religious persecution, Mr. Boskic was charged with visa fraud and sentenced to only 5 years in prison.
 (20)There is bipartisan agreement about the need for the United States Government to promote and protect international human rights, including religious freedom. USCIRF is, by design, a bipartisan organization, with Commissioners appointed by the President and Congressional leaders. USCIRF can most effectively promote religious freedom on a bipartisan basis.
 (21)In its 2014 Annual Report entitled Additional Opportunities to Reduce Fragmentation, Overlap, and Duplication and Achieve Other Financial Benefits, which identifies unnecessary duplication in the Federal Government, the Government Accountability Office (referred to in this section as GAO)—
 (A)highlighted the lack of coordination and overlapping missions of USCIRF and the Office of International Religious Freedom in the Department of State;
 (B)found that the lack of a definition regarding how State and the Commission are to interact has sometimes created foreign policy tensions that State has had to mitigate.; and
 (C)concluded that the lack of coordination between the USCIRF and the Department of State may undermine the efforts of the United States Government to promote international religious freedom by sending mixed messages to foreign governments and human-rights activists who are fighting to defend religious freedom in their countries.
 (22)Congress, which is responsible for overseeing the work of USCIRF and ensuring that it is effectively pursuing its mission, should provide greater oversight of USCIRF’s practices, including addressing concerns regarding financial irregularities and the work environment for religious minorities.
 (b)Sense of CongressIt is the sense of Congress that— (1)the protection and promotion of international human rights, including religious freedom, should be an important priority for the United States Government; and
 (2)the United States Government should pursue new strategies for protecting and promoting religious freedom throughout the world, including—
 (A)the creation of new tools— (i)to deter and punish the perpetrators of particularly severe violations of religious freedom, including non-state actors; and
 (ii)to protect the victims of such violations; and (B)increased diplomatic engagement that does not focus primarily on CPC designations.
					3.Enhanced protections for refugees and asylees fleeing religious persecution
 (a)Authority To designate certain groups of refugees for considerationSection 207(c)(1) of the Immigration and Nationality Act (8 U.S.C. 1157(c)(1)) is amended— (1)by inserting (A) before Subject to the numerical limitations; and
 (2)by adding at the end the following:  (B) (i)The Secretary of State, in consultation with the Secretary of Homeland Security, may designate specifically defined groups of aliens—
 (I)whose resettlement in the United States is justified by humanitarian concerns or is otherwise in the national interest; and
 (II)who— (aa)share common characteristics that identify them as targets of persecution on account of race, religion, nationality, membership in a particular social group, or political opinion; or
 (bb)having been identified as targets under item (aa), share a common need for resettlement due to a specific vulnerability.
 (ii)An alien who establishes membership in a group designated under clause (i) to the satisfaction of the Secretary of Homeland Security shall be considered a refugee for purposes of admission as a refugee under this section unless the Secretary of State determines that such alien ordered, incited, assisted, or otherwise participated in the persecution of any person on account of race, religion, nationality, membership in a particular social group, or political opinion.
 (iii)A designation under clause (i) is for purposes of adjudicatory efficiency and may be revoked by the Secretary of State at any time after notification to Congress.
 (iv)Categories of aliens established under section 599D(b) of the Foreign Operations, Export Financing, and Related Programs Appropriations Act, 1990 (Public Law 101–167; 8 U.S.C. 1157 note)—
 (I)shall be designated under clause (i) until the end of the first fiscal year commencing after the date of the enactment of the FIRST Freedom Act; and
 (II)shall be eligible for designation thereafter at the discretion of the Secretary of State, considering, among other factors, whether a country under consideration has been designated as a country of particular concern under section 402 of International Religious Freedom Act of 1998 (22 U.S.C. 6442) for engaging in or tolerating systematic, ongoing, and egregious violations of religious freedom.
 (v)A designation under clause (i) shall not influence decisions to grant, to any alien, asylum under section 208, protection under section 241(b)(3), or protection under the Convention Against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment, done at New York December 10, 1984.
 (vi)A decision to deny admission under this section to an alien who establishes to the satisfaction of the Secretary of Homeland Security that the alien is a member of a group designated under clause (i) shall—
 (I)be in writing; and (II)state, to the maximum extent feasible, the reason for the denial.
 (vii)Refugees admitted pursuant to a designation under clause (i)— (I)shall be subject to the numerical limitations under subsection (a); and
 (II)shall be admissible under this section.. (b)Time limits for filing for asylumSection 208(a)(2) of the Immigration and Nationality Act (8 U.S.C. 1158(a)(2)) is amended—
 (1)in subparagraph (A), by inserting or the Secretary of Homeland Security after Attorney General both places such term appears; (2)by striking subparagraphs (B) and (D);
 (3)by redesignating subparagraph (C) as subparagraph (B); (4)in subparagraph (B), as redesignated, by striking subparagraph (D) and inserting subparagraphs (C) and (D); and
 (5)by inserting after subparagraph (B), as redesignated, the following:  (C)Changed circumstancesNotwithstanding subparagraph (B), an application for asylum of an alien may be considered if the alien demonstrates, to the satisfaction of the Attorney General or the Secretary of Homeland Security, the existence of changed circumstances that materially affect the applicant’s eligibility for asylum.
 (D)Motion to reopen certain meritorious claimsNotwithstanding subparagraph (B) or section 240(c)(7), an alien may file a motion to reopen an asylum claim during the 2-year period beginning on the date of the enactment of the FIRST Freedom Act if the alien—
 (i)was denied asylum based solely upon a failure to meet the 1-year application filing deadline in effect on the date on which the application was filed;
 (ii)was granted withholding of removal pursuant to section 241(b)(3) and has not obtained lawful permanent residence in the United States pursuant to any other provision of law;
 (iii)is not subject to the safe third country exception under subparagraph (A) or a bar to asylum under subsection (b)(2) and should not be denied asylum as a matter of discretion; and
 (iv)is physically present in the United States when the motion is filed.. (c)Conditions for granting asylumSection 208(b)(1)(B)(i) of the Immigration and Nationality Act (8 U.S.C. 1158(b)(1)(B)(i)) is amended by striking at least one central reason for persecuting the applicant and inserting a factor in the applicant’s persecution or fear of persecution.
			(d)Study on the effect of expedited removal and processing delays on asylum claims
				(1)Study
 (A)DefinitionsIn this paragraph— (i)the term asylum officer means an immigration officer performing duties under section 235(b) of the Immigration and Nationality Act (8 U.S.C. 1225(b)) with respect to aliens who—
 (I)are apprehended after entering the United States; and (II)may be eligible to apply for asylum under section 208 or 235 of such Act; and
 (ii)the term improper conduct means conduct whereby an asylum officer— (I)improperly encourages an alien described in clause (i) to withdraw or retract claims for asylum;
 (II)incorrectly fails to refer such an alien for an interview by an asylum officer to determine whether the alien has a credible fear of persecution (as defined in section 235(b)(1)(B)(v) of such Act (8 U.S.C. 1225(b)(1)(B)(v)));
 (III)incorrectly removes such an alien to a country in which the alien may be persecuted; or (IV)detains such an alien improperly or under inappropriate conditions.
 (B)AuthorizationThe United States Commission on International Religious Freedom (referred to in this section as the Commission) is authorized to conduct a study to determine— (i)whether asylum officers are engaging in improper conduct; and
 (ii)the impact of delays in interviews by asylum officers and immigration court hearings on asylum claims.
 (2)ReportNot later than 2 years after the date on which the Commission initiates the study under subsection (a), the Commission shall submit a report containing the results of the study to—
 (A)the Committee on Homeland Security and Governmental Affairs of the Senate; (B)the Committee on the Judiciary of the Senate;
 (C)the Committee on Foreign Relations of the Senate; (D)the Committee on Homeland Security of the House of Representatives;
 (E)the Committee on the Judiciary of the House of Representatives; and (F)the Committee on Foreign Affairs of the House of Representatives.
					(3)Staff
					(A)From other agencies
 (i)IdentificationThe Commission may identify employees of the Department of Homeland Security, the Department of Justice, and the Government Accountability Office who have significant expertise and knowledge of refugee and asylum issues.
 (ii)DesignationAt the request of the Commission, the Secretary of Homeland Security, the Attorney General, and the Comptroller General of the United States shall authorize staff identified under subparagraph (A) to assist the Commission in conducting the study under paragraph (1).
 (B)Additional staffThe Commission may hire additional staff and consultants to conduct the study under paragraph (1). (C)Access to proceedings (i)In generalExcept as provided in clause (ii), the Secretary of Homeland Security and the Attorney General shall provide staff designated under subparagraph (A) or hired under subparagraph (B) with unrestricted access to all stages of all proceedings conducted under section 235(b) of the Immigration and Nationality Act (8 U.S.C. 1225(b)).
 (ii)ExceptionsThe Secretary of Homeland Security and the Attorney General may not permit unrestricted access under clause (i) if—
 (I)the alien subject to a proceeding under such section 235(b) objects to such access; or (II)the Secretary or Attorney General determines that the security of a particular proceeding would be threatened by such access.
							4.Accountability for severe violations of international religious freedom
			(a)Particularly severe violations of religious freedom
 (1)InadmissibilitySection 212(a)(2)(G) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(2)(G)) is amended to read as follows:
					
 (G)Aliens who have committed particularly severe violations of religious freedomAny alien who was responsible for, or directly carried out, at any time, particularly severe violations of religious freedom (as defined in section 3 of the International Religious Freedom Act of 1998 (22 U.S.C. 6402)) is inadmissible..
 (2)RemovabilitySection 237(a)(4)(E) of the Immigration and Nationality Act (8 U.S.C. 1227(a)(4)(E)) is amended to read as follows:
					
 (E)Aliens who have committed particularly severe violations of religious freedomAny alien who was responsible for, or directly carried out, at any time, particularly severe violations of religious freedom (as defined in section 3 of the International Religious Freedom Act of 1998 (22 U.S.C. 6402)) is deportable..
 (b)Religious persecutionChapter 118 of title 18, United States Code, is amended by adding at the end the following:  2443.Religious persecution (a)OffenseAny person who outside the United States commits, or attempts or conspires to commit, religious persecution—
 (1)shall be fined under this title, imprisoned for not more than 20 years, or both; and (2)if the death of any person results from the violation of this subsection, shall be fined under this title and imprisoned for any term of years or for life.
 (b)JurisdictionThere is jurisdiction over an offense under subsection (a), and any attempt or conspiracy to commit such an offense, if—
 (1)the victim is a United States person; (2)the offender is a United States person or an alien residing in the United States, regardless of whether the alien is lawfully admitted for permanent residence;
 (3)the offender is a stateless person whose habitual residence is in the United States; or (4)after the conduct required for the offense occurs, the offender is brought into or found in the United States, even if the conduct required for the offense occurs outside the United States.
 (c)DefinitionsIn this section: (1)Admission to the united states; alien; immigrant; lawfully admitted for permanent residence; nonimmigrantThe terms admission to the United States, alien, immigrant, lawfully admitted for permanent residence, and nonimmigrant have the meanings given such terms in section 101(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a)).
 (2)Religious persecutionThe term religious persecution means conduct that— (A)is intended—
 (i)to obstruct any person in the free exercise of religious belief or practice; or (ii)to terrorize or coerce any person because of the actual or perceived religion of any person; and
 (B)if the conduct described in subparagraph (A) occurred in the United States or in the special maritime and territorial jurisdiction of the United States, would violate—
 (i)section 81 (relating to arson); (ii)section 1111 (relating to murder);
 (iii)section 1201(a) (relating to kidnapping), regardless of whether the offender is the parent of the victim;
 (iv)section 1203 (relating to hostage taking), notwithstanding any exception under subsection (b) of such section;
 (v)section 1581(a) (relating to peonage); (vi)section 1583(a)(1) (relating to kidnapping or carrying away individuals for involuntary servitude or slavery);
 (vii)section 1584(a) (relating to sale into involuntary servitude); (viii)section 1589(a) (relating to forced labor);
 (ix)section 1590(a) (relating to trafficking with respect to peonage, slavery, involuntary servitude, or forced labor);
 (x)section 1591(a) (relating to sex trafficking of children or by force, fraud, or coercion); (xi)section 2241(a) (relating to aggravated sexual abuse by force or threat);
 (xii)section 2242 (relating to sexual abuse); or (xiii)section 2340A (relating to torture), regardless of whether the offender is acting under color of law.
 (3)United States personThe term United States person has the meaning given such term in section 3077.. (c)Statute of LimitationsChapter 213 of title 18, United States Code is amended by adding at the end the following:
				
 3302.Religious persecutionNo person may be prosecuted, tried, or punished for a violation of section 2443 unless the indictment or the information is filed not later than 10 years after the commission of the offense..
 (d)Clerical amendmentsTitle 18, United States Code, is amended— (1)in the table of sections for chapter 118, by adding at the end the following:
					
						
							2443. Religious persecution.;
 and(2)in the table of sections for chapter 213, by adding at the end the following:   3302. Religious persecution.. 5.Reform and reauthorization of United States Commission on International Religious Freedom (a)Establishment and composition (1)LeadershipSection 201(d) of the International Religious Freedom Act of 1998 (22 U.S.C. 6431(d)) is amended to read as follows:
					
 (d)Election of chairAt the first meeting of the Commission after May 30 of each year, a majority of the members of the Commission present and voting shall elect the Chair and Vice Chair of the Commission, subject to the following requirements:
 (1)Initial electionsAt the first meeting of the Commission after May 30, 2016, the members of the Commission shall elect—
 (A)as Chair, a member of the Commission who was appointed by an elected official of the political party that is not the political party of the President; and
 (B)as Vice Chair, a member of the Commission who was appointed by an elected official of the political party of the President.
								(2)Future elections
 (A)Next electionAt the first meeting of the Commission after May 30, 2017, the members of the Commission shall elect—
 (i)as Chair, a member of the Commission who was appointed by an elected official of the political party of the President; and
 (ii)as Vice Chair, a member of the Commission who was appointed by an elected official of the political party that is not the political party of the President.
 (B)Subsequent electionsAfter the election described in subparagraph (A), the positions of Chair and Vice Chair shall continue to rotate on an annual basis between members of the Commission appointed by elected officials of each political party.
 (3)Term limitsNo member of the Commission is eligible to be elected as— (A)Chair of the Commission for a second term; or
 (B)Vice Chair of the Commission for a second term.. (2)Attendance at meetings of ambassador at large for international religious freedomSection 201(f) of such Act (22 U.S.C. 6431(f)) is amended by adding at the end the following: The Ambassador at Large shall be given advance notice of all Commission meetings and may attend all Commission meetings as a nonvoting member of the Commission..
 (3)Appointments in cases of vacanciesSection 201(g) of such Act (22 U.S.C. 6431(g)) is amended by striking the second sentence. (b)Powers of the commissionSection 203(e) of the International Religious Freedom Act of 1998 (22 U.S.C. 6432a(e)) is amended to read as follows:
				
					(e)Views of the Commission
 (1)Private speechMembers of the Commission may speak in their capacity as private citizens. A member of the Commission may be identified as a member of the Commission when making oral or written statements in their private or other professional capacity if the member states clearly that the statement—
 (A)is not on behalf of the Commission; and (B)does not necessarily reflect the views of the Commission.
							(2)Official statements
 (A)Written statementsAll statements on behalf of the Commission shall be issued in writing over the names of the members of the Commission.
 (B)Statutory authorityIn its written statements, the Commission shall clearly describe its statutory authority, distinguishing that authority from that of appointed or elected officials of the United States Government. Oral statements of the Commission shall include a similar description, to the extent practicable.
 (C)ConsensusMembers of the Commission shall make every effort to reach consensus on all oral or written statements on behalf of the Commission.
 (D)ApprovalAll views of the Commission on pending legislation or any other matter under the jurisdiction of the Commission shall be approved by an affirmative vote of at least 6 of the 9 members of the Commission. Each member of the Commission may include the individual or dissenting views of the member.
 (E)AccuracyAll oral or written statements by members or staff of the Commission on behalf of the Commission, including testimony, press releases, articles, and public or private correspondence, shall accurately reflect approved views of the Commission in accordance with subparagraph (D)..
 (c)Commission personnel mattersSection 204 of the International Religious Freedom Act of 1998 (22 U.S.C. 6432b) is amended— (1)in subsection (a)—
 (A)by striking or terminate an Executive Director and inserting an Executive Director and additional personnel; and (B)by adding at the end the following: The decision to terminate an Executive Director and additional personnel shall be made by an affirmative vote of at least 5 of the 9 members of the Commission.;
 (2)by redesignating subsections (b) through (g) as subsections (c) through (h); (3)by inserting after subsection (a) the following:
					
						(b)Executive Director
 (1)AppointmentNot later than 60 days after the date of the enactment of the FIRST Freedom Act, the Commission shall appoint an Executive Director by an affirmative vote of at least 6 of the 9 members of the Commission.
 (2)Term of serviceEach Executive Director— (A)may serve for a 4-year term; and
 (B)may serve an additional, consecutive 4-year term if reappointed by the Commission by an affirmative vote of at least 6 of the 9 members of the Commission.;
 (4)in subsection (d), as redesignated, by striking and the Executive Director; (5)in subsection (g), as redesignated, by striking the commission, for the executive director, and inserting the Commission, for the Executive Director,; and
 (6)in subsection (h), as redesignated— (A)by striking For purposes and inserting the following:
						
 (1)In generalFor purposes; (B)by inserting (including discrimination on the bases of race, color, religion, sex, national origin, age, or disability) after employment discrimination; and
 (C)by adding at the end the following:  (2)Treatment of discrimination on basis of sexual orientation or gender identityIn applying paragraph (1) to rights and protections that pertain to employment discrimination on the basis of sex, and the remedies and procedures available to address alleged violations of such rights and protections, the laws, rules, and regulations that provide such rights and protections to employees whose pay is disbursed by the Secretary of the Senate or the Chief Administrative Officer of the House of Representatives shall be deemed to recognize discrimination on the basis of sexual orientation or gender identity as forms of discrimination on the basis of sex and shall treat such discrimination in the same manner as discrimination on the basis of sex..
 (d)Report of CommissionSection 205 of the International Religious Freedom Act of 1998 (22 U.S.C. 6433) is amended— (1)in subsection (a), by striking Not later than May 1 of each year, and inserting Each year, between 30 and 90 days after the publication of the Department of State’s Annual Report on International Religious Freedom,; and
 (2)by amending subsection (c) to read as follows:  (c)Individual or dissenting viewsMembers of the Commission shall make every effort to reach consensus on the report under this section. When such consensus is not possible, the report shall be approved by an affirmative vote of at least 6 of the 9 members of the Commission. Each member of the Commission may include the individual or dissenting views of the member in the report..
				(e)Applicability of the Freedom of Information Act
 (1)Section 206 of the International Religious Freedom Act of 1998 (22 U.S.C. 6434) is amended— (A)by inserting (a) Federal Advisory Committee Act.— before The; and
 (B)by adding at the end the following:  (b)Freedom of Information ActNotwithstanding section 551 of title 5, United States Code, the Commission shall be considered to be an agency for purposes of section 552 of such title..
 (f)Authorization of appropriationsSection 207(a) of the International Religious Freedom Act of 1998 (22 U.S.C. 6435(a)) is amended by striking 2015 and inserting 2017.
 (g)TerminationSection 209 of the International Religious Freedom Act of 1998 (22 U.S.C. 6436) is amended by striking September 30, 2015 and inserting September 30, 2017.
			
